 



 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.

 

_____________________________

 

WARRANT TO PURCHASE SHARES

 

This Warrant is issued to ____________________________ by Reven Housing REIT,
Inc., a Colorado corporation (the “Company”), in connection with the Company’s
issuance to the holder of this Warrant of that certain 10% Convertible
Promissory Note of even date herewith (the “Note”).

 

1.                  Purchase of Shares. Subject to the terms and conditions
hereinafter set forth, the holder of this Warrant is entitled, upon surrender of
this Warrant at the principal office of the Company (or at such other place as
the Company shall notify the holder hereof in writing), to purchase from the
Company up to the number of fully paid and nonassessable Shares (as defined
below), that equals the quotient obtained by dividing (a) the Warrant Coverage
Amount (as defined below) by (b) the Exercise Price (as defined below).

 

2.                  Definitions.

 

(a)                Exercise Price. The exercise price for the Shares shall be
the price per share of equity securities sold to investors in the Qualified
Equity Financing (such price, as adjusted from time to time, is herein referred
to as the “Exercise Price”).

 

(b)               Exercise Period. This Warrant shall be exercisable, in whole
or in part, during the term commencing on the closing date of the Qualified
Equity Financing (as defined below) and ending on the expiration of this Warrant
pursuant to Section 13 hereof.

 

(c)                Warrant Coverage Amount. The term “Warrant Coverage Amount”
shall mean that amount which equals 100% of the principal amount of the Note.

 

(d)               The Shares. The term “Shares” shall mean shares of the
Company’s capital stock issued to investors in the Qualified Equity Financing.

 

(e)                Qualified Equity Financing. The term “Qualified Equity
Financing” is the Company’s next equity financing pursuant to which the Company
sells shares of its capital stock with an aggregate sales price of not less than
$5,000,000, excluding any and all convertible bridge notes (including Notes
issued in the Convertible Note Financing (as defined in the Note) pursuant to
which this Warrant is issued), with the principal purpose of raising capital.

 



 

 

 

(f)                Change of Control. The term “Change of Control” shall mean
(i) any consolidation or merger involving the Company pursuant to which the
Company's stockholders own less than fifty percent (50%) of the voting
securities of the surviving entity or (ii) the sale of all or substantially all
of the assets of the Company. For the sake of clarity, no equity financings of
the Company (including the Qualified Equity Financing) shall constitute a Change
of Control for purposes of this Warrant.

 

3.                  Method of Exercise. While this Warrant remains outstanding
and exercisable in accordance with Section 2 above, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:

 

(i)            the surrender of the Warrant, together with a notice of exercise
to the Secretary of the Company at its principal offices; and

 

(ii)            the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased.

 

4.                  Certificates for Shares. Upon the exercise of the purchase
rights evidenced by this Warrant, one or more certificates for the number of
Shares so purchased shall be issued as soon as practicable thereafter, and in
any event within thirty (30) days of the delivery of the subscription notice.

 

5.                  Issuance of Shares. The Company covenants that the Shares,
when issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof.

 

6.                  Adjustment of Exercise Price and Number of Shares. The
number of and kind of securities purchasable upon exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time as follows:

 

(a)                Subdivisions, Combinations and Other Issuances. If the
Company shall at any time prior to the expiration of this Warrant subdivide the
Shares, by split-up or otherwise, or combine its Shares, or issue additional
shares of its Shares as a dividend, the number of Shares issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination. Appropriate adjustments shall also be made to the
purchase price payable per share, but the aggregate purchase price payable for
the total number of Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 6(a) shall become effective
at the close of business on the date the subdivision or combination becomes
effective, or as of the record date of such dividend, or in the event that no
record date is fixed, upon the making of such dividend.

 



-2-

 

 

(b)               Reclassification, Reorganization and Consolidation. In case of
any reclassification, capital reorganization, or change in the capital stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 6(a) above), then the Company shall make
appropriate provision so that the holder of this Warrant shall have the right at
any time prior to the expiration of this Warrant to purchase, at a total price
equal to that payable upon the exercise of this Warrant, the kind and amount of
shares of stock and other securities and property receivable in connection with
such reclassification, reorganization, or change by a holder of the same number
of Shares as were purchasable by the holder of this Warrant immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof shall thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise hereof, and appropriate adjustments shall be made to the purchase
price per share payable hereunder, provided the aggregate purchase price shall
remain the same.

 

(c)                Notice of Adjustment. When any adjustment is required to be
made in the number or kind of shares purchasable upon exercise of the Warrant,
or in the Exercise Price, the Company shall promptly notify the holder of such
event and of the number of Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.

 

7.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

 

8.                  Representations of the Company. The Company represents that
all corporate actions on the part of the Company, its officers, directors and
stockholders necessary for the sale and issuance of this Warrant have been
taken.

 

9.                  Representations and Warranties by the Holder. The Holder
represents and warrants to the Company as follows:

 

(a)                This Warrant and the Shares issuable upon exercise thereof
are being acquired for its own account, for investment and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act of 1933, as amended (the "Act"). Upon
exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the securities
issuable upon exercise of this Warrant are being acquired for investment and not
with a view toward distribution or resale.

 

(b)               The Holder understands that the Warrant and the Shares have
not been registered under the Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the Act
pursuant to Section 4(2) thereof, and that they must be held by the Holder
indefinitely, and that the Holder must therefore bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Act or is exempted from such registration. The Holder further
understands that the Warrant Shares have not been qualified under the California
Securities Law of 1968 (the "California Law") by reason of their issuance in a
transaction exempt from the qualification requirements of the California Law
pursuant to Section 25102(f) thereof, which exemption depends upon, among other
things, the bona fide nature of the Holder's investment intent expressed above.

 



-3-

 

 

(c)                The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Shares purchasable pursuant to the terms of
this Warrant and of protecting its interests in connection therewith.

 

(d)               The Holder is able to bear the economic risk of the purchase
of the Shares pursuant to the terms of this Warrant.

 

(e)                The Holder is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Act.

 

10.              Restrictive Legend.

 

The Shares (unless registered under the Act) shall be stamped or imprinted with
a legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND RESTRICTING
THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE COMPANY.

 

11.              Warrants Transferable. Subject to compliance with the terms and
conditions of this Section 11, this Warrant and all rights hereunder are
transferable, in whole, without charge to the holder hereof (except for transfer
taxes), upon surrender of this Warrant properly endorsed or accompanied by
written instructions of transfer. With respect to any offer, sale or other
disposition of this Warrant or any Shares acquired pursuant to the exercise of
this Warrant prior to registration of such Warrant or Shares, the holder hereof
agrees to give written notice to the Company prior thereto, describing briefly
the manner thereof, together with a written opinion of such holder's counsel, or
other evidence, if requested by the Company, to the effect that such offer, sale
or other disposition may be effected without registration or qualification
(under the Act as then in effect or any federal or state securities law then in
effect) of this Warrant or the Shares and indicating whether or not under the
Act certificates for this Warrant or the Shares to be sold or otherwise disposed
of require any restrictive legend as to applicable restrictions on
transferability in order to ensure compliance with such law. Upon receiving such
written notice and reasonably satisfactory opinion or other evidence, if so
requested, the Company, as promptly as practicable, shall notify such holder
that such holder may sell or otherwise dispose of this Warrant or such Shares,
all in accordance with the terms of the notice delivered to the Company. If a
determination has been made pursuant to this Section 11 that the opinion of
counsel for the holder or other evidence is not reasonably satisfactory to the
Company, the Company shall so notify the holder promptly with details thereof
after such determination has been made. Each certificate representing this
Warrant or the Shares transferred in accordance with this Section 11 shall bear
a legend as to the applicable restrictions on transferability in order to ensure
compliance with such laws, unless in the aforesaid opinion of counsel for the
holder, such legend is not required in order to ensure compliance with such
laws. The Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions.

 



-4-

 

 

12.              Rights of Stockholders. No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of the Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.

 

13.              Expiration of Warrant; Notice of Certain Events Terminating
This Warrant.

 

(a)                This Warrant shall expire and shall no longer be exercisable
upon the earlier to occur of:

 

(i)            5:00 p.m., California local time, on the 5-year anniversary date
of the Qualified Equity Financing; or

 

(ii)            Any Change of Control.

 

(b)               The Company shall provide at least ten (10) days prior written
notice of any event set forth in Section 13(a)(ii).

 

14.              Notices. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
business day after the business day of facsimile transmission, if delivered by
facsimile transmission with copy by first class mail, postage prepaid, and shall
be addressed (i) if to the Holder, at the Holder's address as set forth on the
Note, and (ii) if to the Company, at the address of its principal corporate
offices (attention: President), or at such other address as a party may
designate by ten days advance written notice to the other party pursuant to the
provisions above.

 



-5-

 

 

15.              Governing Law. This Warrant and all actions arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions of the State of California or of any other state.

 

16.              Rights and Obligations Survive Exercise of Warrant. Unless
otherwise provided herein, the rights and obligations of the Company, of the
holder of this Warrant and of the holder of the Shares issued upon exercise of
this Warrant, shall survive the exercise of this Warrant.

 

Issued this ___th day of January __, 2013.

 

 

REVEN HOUSING REIT, INC.

Name:_________________________

By:___________________________

Title:__________________________

 



-6-

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO:REVEN HOUSING REIT, INC.   ______________________   ______________________



Attention: President

 

1. The undersigned hereby elects to purchase __________ Shares of _____________
pursuant to the terms of the attached Warrant.

 

2. The undersigned tenders herewith a cash payment in full for the purchase
price of the shares being purchased, together with all applicable transfer
taxes, if any.

 

3. Please issue a certificate or certificates representing said Shares in the
name of the undersigned or in such other name as is specified below:

 

_________________________________

(Name)

_________________________________

 

_________________________________

(Address)

 

4. The undersigned hereby represents and warrants that the aforesaid Shares are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale, in connection with the distribution thereof, and that
the undersigned has no present intention of distributing or reselling such
shares and all representations and warranties of the undersigned set forth in
Section 9 of the attached Warrant (including Section 9(e) thereof) are true and
correct as of the date hereof.

 



  ______________________________   (Signature)   ______________________________
  (Name) ____________________________________________________________

                            (Date)(Title)

 



 

 

 

EXHIBIT B

 

FORM OF TRANSFER

 

(To be signed only upon transfer of Warrant)

 

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of ________________________ of
REVEN HOUSING REIT, INC. to which the attached Warrant relates, and appoints
______________ Attorney to transfer such right on the books of __________, with
full power of substitution in the premises.

 

Dated: ____________________

 

_____________________________________

(Signature must conform in all respects to name of
Holder as specified on the face of the Warrant)

Address: _______________________________

                _______________________________

                _______________________________

 

Signed in the presence of:

 

________________________

 



 

 

